In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Queens County, dated February 16, 1968, which denied the application without a hearing. On this appeal we have also reviewed so much of a further order of the same court, dated February 21, 1968, as, on reargument, adhered to the original decision denying the application. Appeal from order of February 16, 1968 dismissed as academic. That order was superseded by the order made on reargument. Order of February 21, 1968 affirmed insofar as reviewed. No opinion. Martuscello, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.